Case 1:19-mj-06087-MPK Document 309 Filed 04/03/19 Page 1 of 1

AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing

UNITED STATES DISTRICT COURT
for the
District of Massachusetts

 

United States of America )
v. )

— ) Case No. 1:19-mj-6087-MPK
—Ooh_ La,
Defendant )

WAIVER OF A PRELIMINARY HEARING
I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed

me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P..5 or Fed. R. Crim. P. 32.1.

L/
Date: Agm | 3, 2 O 7 oF Defendant's signature
ZT

“ Signature of defendant's ditorney

Michel Kieadatt SFY 866

Printed name and bar number of defendant's attorney

 

LDS Steer S fasten He. 0&07

Address of defendant's attorney

WMKeakeue whittCesc. 64%

E-mail address of defendant's attorney

biq- GosS- $206

Telephone number of defendant's attorney

611° 979-9401

FAX number of defendant's attorney

 

 
